 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   ANGELA LEWIS, Individually and on Behalf of
     All Others Similarly Situated,
10                                                    Case No. 3:21-cv-05190
                               Plaintiff,
11           v.
12   CYTODYN, INC., NADER Z. POURHASSAN,              PRAECIPE FOR SUMMONS
     and MICHAEL MULHOLLAND,
13
                               Defendants.
14

15

16

17

18
            PLEASE TAKE NOTICE that the Summons (Dkt No. 1-2 ) for CytoDyn, Inc. was filed in
19
     this court and was filed with a misspelling of Defendant CytoDyn, Inc. Please find attached a
20
     correct Summons which has the correct spelling of the Defendant CytoDyn, Inc.
21
            DATED this 17th day of March, 2021.
22

23                                            TOUSLEY BRAIN STEPHENS PLLC

24                                            By: s/ Kim D. Stephens
                                              By: s/ Kaleigh N. Powell
25                                            Kim D. Stephens, P.S., WSBA #11984
                                              kstephens@tousley.com
26                                            Kaleigh N. Powell, WSBA #52684
                                              kpowell@tousley.com
27                                            1700 Seventh Avenue, Suite 2200

     CLASS ACTION COMPLAINT - 1                                      TOUSLEY BRAIN STEPHENS PLLC
                                                                      1700 Seventh Avenue, Suite 2200
                                                                         Seattle, Washington 98101
                                                                   TEL. 206.682.5600  FAX 206.682.2992
                                  Seattle, WA 98101
 1                                Telephone: (206) 682-5600
                                  Facsimile: (206) 682-2992
 2

 3                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                  John T. Jasnochp
 4                                jjasnoch@scott-scott.com
                                  600 W. Broadway Suite 3300
 5                                San Diego, CA 92101
                                  Telephone: (619) 233-4565
 6                                Facsimile: (619) 233-0508
 7                                Attorneys for Plaintiff Angela Lewis
 8
     4824-6572-3361, v. 1
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     CLASS ACTION COMPLAINT - 2                          TOUSLEY BRAIN STEPHENS PLLC
                                                          1700 Seventh Avenue, Suite 2200
                                                             Seattle, Washington 98101
                                                       TEL. 206.682.5600  FAX 206.682.2992
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

  ANGELA LEWIS, Individually and on Behalf of All                   )
           Others Similarly Situated
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 3:21-cv-05190
                                                                    )
  CYTODYN, INC., NADER Z. POURHASSAN,and
          MICHAEL MULHOLLAND                                        )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CYTODYN, INC.
                                           1111 Main Street, Suite 660
                                           Vancouver, WA 98660-2970




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kim D. Stephens
                                           TOUSLEY BRAIN STEPHENS PLLC
                                           1700 Seventh Avenue, Suite 2200
                                           Seattle, WA 98101




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-cv-05190

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
